COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE: JAVIER FLORES, JR.,

Relator.

 §
 
§
 
§
 
§
 
§
 
 § 




No. 08-09-00302-CR
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Javier Flores, Jr., seeks a writ of mandamus to compel the El Paso County
Sheriff “to immediate [sic] release the relator for [sic] custody with sufficient authority by the
issuance of said mandate.”
            This Court does not have the authority to issue a writ of mandamus the Respondent in
this case.  See Tex.Gov’t Code Ann. § 22.221(b)(Vernon 2004).  Therefore, mandamus relief is
denied.  We therefore deny Relator’s request.


January 20, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)